Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a system for retrofit of an LED light kit to a food shield system, comprising: 
an LED light strip
 a wiring end block assembly comprised of an upper and lower portion that are separable and mechanically mated by one or more fasteners and cooperate to define an internal cavity configured to receive a plug head associated with power supply wiring through a first aperture and a power connection head associated with the LED light strip through a second aperture
a blind end block assembly comprised of an upper and lower portion, separable and mechanically mated by one or more fasteners and cooperate to define an internal cavity of the blind end block assembly to receive an end head associated with the LED light strip through a first aperture.

Conrad ‘971 discloses a modular LED device with end caps that are mechanically attachable/detachable, but lacks the specific teachings for the wiring block and blind end block having the upper and lower portions separable as well as first aperture for the plug head and a second aperture for the power connection. Several other cited references teach similar configurations (see below), but the prior art lacks a clear teaching or motivation to modify the connectors to achieve the claimed structure of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  MAY ‘134 discloses an LED device with a connector system that has removable end caps and a means for holding a power source plug. YU ‘716 discloses an LED light strip for use with a food/sneeze guard device. JOHNSON ‘852 discloses an LED device with a configuration for holding/securing the ends of the LED strips. TAN CN ‘350 teaches an LED strip with a relevant connector that has upper and lower mating halves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875